 



Exhibit 10.4

FOURTH AMENDMENT OF LEASE
AND SURRENDER AGREEMENT

     THIS FOURTH AMENDMENT OF LEASE AND SURRENDER AGREEMENT (hereinafter
referred to as the “Agreement”) made as of the 16th day of July, 2003 by and
between 450 WESTSIDE PARTNERS, L.L.C., a Delaware limited liability company
having an office c/o Max Capital Management Corp., 230 Park Avenue, New York,
New York 10169 (hereinafter referred to as “Landlord”) and DOUBLECLICK INC., a
Delaware corporation having an office at 450 West 33rd Street, New York, New
York 10001 (hereinafter referred to as “Tenant”).

Statement of Facts

     Pursuant to that certain Agreement of Lease dated as of January 26, 1999
(hereinafter referred to as the “Original Lease”) between John Hancock Mutual
Insurance Company (hereinafter referred to as “Hancock”), Landlord’s predecessor
in interest, and Tenant, as amended by that certain Amendment of Lease made as
of January 26, 1999 (hereinafter referred to as the “Amendment”) and letter
agreement made as of January 26, 1999, as further modified by letter agreement
dated June 8, 1999, letters dated June 18, 1999, June 29, 1999 and July 12,
1999, as further amended by Second Amendment to Lease dated as of December 28,
1999 (hereinafter referred to as the “Second Amendment”), and as further amended
by Third Amendment of Lease and Partial Surrender Agreement dated as of May 16,
2003 (hereinafter referred to as the “Third Amendment”) between Landlord and
Tenant (the Original Lease, as amended, is hereinafter collectively referred to
as the “Lease”), Tenant is the tenant of certain premises consisting of space on
the sixteenth (16th) floor, loading bay #21 and freight elevator # F-8, the
mezzanine and the area on the east and west sides of the rooftop/setback outside
the windowed portions of the 16th floor (hereinafter collectively referred to as
the “16th Premises”), the twelfth (12th) floor, loading bay #18 and freight
elevator #F-13 (hereinafter collectively referred to as the “12th Premises”),
the fourteenth (14th) floor and elevator #F-4 (hereinafter collectively referred
to as the “14th Premises”), and the fifteenth (15th) floor, loading bay #22 and
freight elevator #F-6 (although the Lease referred to same as #F-7) (hereinafter
collectively referred to as the “15th Premises”) in the building located at 450
West 33rd Street, New York,

1



--------------------------------------------------------------------------------



 



New York (hereinafter referred to as the “Building”) upon terms and conditions
more fully set forth in the Lease. The 16th Premises, the 12th Premises, the
14th Premises and the 15th Premises are hereinafter collectively referred to as
the “Original Premises”. Pursuant to the Third Amendment, Tenant is obligated to
surrender possession of a portion of the Original Premises consisting of the
12th Premises on or before July 31, 2003 in accordance with the terms of the
Third Amendment. For purposes of this Agreement, but subject to the provisions
of the Third Amendment, the 14th Premises, the 15th Premises and the 16th
Premises are hereinafter collectively referred to as the “Existing Premises.”
Tenant desires to surrender to Landlord the Existing Premises (other than the
12th Premises in the event the Third Amendment is terminated) and to otherwise
amend the Lease as more fully hereinafter set forth. Unless otherwise
specifically indicated, all capitalized terms used herein shall have the
meanings ascribed to them in the Lease.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, it is agreed as follows:

TERMS

          1. (a) Effective at 11:59 p.m. on (i) October 31, 2003 (hereinafter
referred to as the “First Effective Date”), with respect only to a portion of
the Existing Premises consisting of the entire 15th Premises (hereinafter
referred to as the “First Surrender Space”), (ii) October 31, 2003 (hereinafter
referred to as the “Second Effective Date”) with respect only to a portion of
the Existing Premises consisting of the entire 16th Premises (hereinafter
referred to as the “Second Surrender Space”) and (iii) November 30, 2003
(hereinafter referred to as the “Third Effective Date”), with respect to the
balance of the Existing Premises, but subject to the provisions of the Third
Amendment, consisting of the entire 14th Premises (hereinafter referred to as
the “Third Surrender Space”) (the First Surrender Space, the Second Surrender
Space and the Third Surrender Space are hereinafter sometimes referred to
individually or collectively as the “Surrender Space” and the First Effective
Date, the Second Effective Date and the Third Effective Date are sometimes
hereinafter referred to individually or collectively as the “Effective Date”),
the Lease, except as otherwise expressly provided below, and the leasehold
estate created thereby with respect to the First Surrender Space, the Second
Surrender Space and the

2



--------------------------------------------------------------------------------



 



Third Surrender Space, as the case may be, shall be deemed terminated and
expired as if the First Effective Date, the Second Effective Date and the Third
Effective Date, as applicable, were set forth in the Lease as the expiration
dates thereof with respect only to the First Surrender Space, the Second
Surrender Space and the Third Surrender Space, respectively, in accordance with,
and subject to, the provisions of this Agreement. Nothing contained herein shall
be deemed to affect Tenant’s obligations with respect to the surrender of the
12th Premises in accordance with the terms of the Third Amendment.

               (b) Except as otherwise expressly provided in this Agreement,
wherever in the Lease reference is made to the “demised premises”, “leased
premises” or a similar phrase from and after each of the First Effective Date,
the Second Effective Date and the Third Effective Date, such phrases shall be
deemed to exclude each of the First Surrender Space, the Second Surrender Space
and the Third Surrender Space, respectively. To the extent that the Third
Amendment is terminated in accordance with its terms, wherever in the Lease
reference is made to the “demised premises”, “leased premises” or a similar
phrase from and after the date of termination of the Third Amendment, such
phrases shall be deemed to be only the 12th Premises.

          2. (a) Except as expressly set forth in this Agreement and subject to
the further provisions of this Paragraph 2 and Paragraph 3, Tenant shall remain
obligated to comply with all of the terms, covenants and conditions of the Lease
on Tenant’s part to observe, perform and comply with respect to the First
Surrender Space, the Second Surrender Space and the Third Surrender Space
through and including the later of the First Effective Date, the Second
Effective Date and the Third Effective Date, respectively and the date(s)
(hereinafter referred to as the “First Surrender Date” with respect to the First
Surrender Space, the “Second Surrender Date” with respect to the Second
Surrender Space and the “Third Surrender Date” with respect to the

3



--------------------------------------------------------------------------------



 



Third Surrender Space (the First Surrender Date, the Second Surrender Date and
the Third Surrender Date are sometimes hereinafter collectively referred to as
the “Surrender Date”)) on which Tenant quits and surrenders each of the First
Surrender Space, the Second Surrender Space and the Third Surrender Space, as
applicable, in the manner set forth in Paragraphs 3 and 4 below, and all of
Tenant’s obligations and liabilities under the Lease and this Agreement with
respect to each of the First Surrender Space, the Second Surrender Space and the
Third Surrender Space, as the case may be, which accrue or arise or relate to
matters occurring on or before the later of the First Effective Date and the
First Surrender Date with respect to the First Surrender Space, the Second
Effective Date and the Second Surrender Date with respect to the Second
Surrender Space and the Third Effective Date and the Third Surrender Date with
respect to the Third Surrender Space shall survive the First Effective Date, the
Second Effective Date and the Third Effective Date, as applicable, and the First
Surrender Date, the Second Surrender Date and the Third Surrender Date, as
applicable, including, without limitation, Tenant’s obligation under the Lease
with respect to the First Surrender Space, the Second Surrender Space and the
Third Surrender Space, as applicable to pay Operating Expenses (Landlord hereby
acknowledges and agrees that all fixed rent due under the Lease has been paid by
Tenant through June 30, 2003 and all additional rent (other than real estate
taxes and operating expenses not billed, but as to real estate taxes, only with
respect to the “true-up” of real estate taxes for the period from January 1,
2003 through June 30, 2003, and as to operating expenses, only with respect to
the “true-up” of operating expenses for the 2002 calendar year) under the Lease
have been paid by Tenant through June 30, 2003, and, except as otherwise
expressly provided in this Agreement, that there are no other outstanding
amounts owing to Landlord as of the date of this Agreement) and, and the curing
of all violations, if any, and the closing out of all open applications and
delinquency

4



--------------------------------------------------------------------------------



 



notices, if any, (except as otherwise provided in Paragraph 2(b) below) relating
to Tenant’s use and occupancy of the Second Surrender Space and the Third
Surrender Space (other than with respect to elevator #F-4 and the Unit C
Premises), as applicable, and Tenant’s obligation under the Lease with respect
to the First Surrender Space, the Second Surrender Space and the Third Surrender
Space, as applicable, (and any liability resulting from Tenant’s failure to
perform such obligation) to indemnify, defend and hold Landlord harmless under
the Lease for all liabilities, obligations, suits, claims, fines, damages,
penalties, costs, charges and expenses (hereinafter collectively referred to as
“Damages”) (including, without limitation, attorneys’ fees and disbursements)
which may be imposed upon, incurred or paid by, or asserted against Landlord
under the Lease with respect to the First Surrender Space, the Second Surrender
Space and the Third Surrender Space, as applicable, or for which Landlord may
become, or is, liable, that are imposed by, or incurred or paid to, or asserted
by, third parties and for which Tenant would otherwise be liable for under the
Lease, including, without limitation, Damages resulting from (i) injuries to
persons occurring at the First Surrender Space, the Second Surrender Space and
the Third Surrender Space, as the case may be, on or prior to the later of the
First Effective Date, the Second Effective Date and the Third Effective Date,
respectively, and the First Surrender Date, the Second Surrender Date and the
Third Surrender Date, respectively; (ii) Tenant’s failure to have paid for any
work performed at, or materials or supplies installed at or furnished to, the
First Surrender Space, the Second Surrender Space and/or the Third Surrender
Space, as the case may be, on or prior to the later of the First Effective Date,
the Second Effective Date and the Third Effective Date, respectively, and the
First Surrender Date, the Second Surrender Date and the Third Surrender Date,
respectively, at the request of, or for the benefit of, Tenant or any person or
entity claiming by, through or under Tenant; and (iii) Landlord’s inability to
obtain an

5



--------------------------------------------------------------------------------



 



amendment to the certificate of occupancy for the Building because of any act or
omission by Tenant (other than with respect to the First Surrender Space and the
Unit C Premises), to the extent Tenant would be liable under the Lease for such
Damages. Notwithstanding the foregoing, Tenant shall remain obligated to pay the
fixed rent under the Lease with respect to (i) the First Surrender Space through
the date which is eleven (11) months after the First Surrender Date, (ii) the
Second Surrender Space through the date which is eleven (11) months after the
Second Surrender Date and (ii) the Third Surrender Space through the date which
is eleven (11) months after the Third Surrender Date, which shall be paid from
the proceeds of the L/C as provided in subparagraph 5(a)(iv).

               (b) Notwithstanding the provisions of subparagraph (a) above,
Tenant shall have no obligation to cure any violations, to close out any open
applications or to discharge any delinquency notices as set forth above,
(w) with respect to the First Surrender Space and the Unit C Premises, or (x) if
the violation was not caused by the act or omission of Tenant or any person
claiming by, through or under Tenant, or (y) if the application was not opened
by Tenant, or any person claiming by, through or under Tenant, or (z) if the
issue surrounding the delinquency notice was not caused by, as the case may be,
the act or omission of Tenant or any person or entity claiming by, through or
under Tenant, including, but not limited to, Tenant’s contractors and
consultants. To the extent such violation, open application and/or delinquency
notice is attributable to Tenant’s acts or omissions, then Tenant shall be
liable for, and shall pay as additional rent in accordance with the terms of the
Lease, as amended, its proportionate share of the cost and expense incurred by
Landlord to cure or close out the same, except that Landlord shall be
responsible for any further costs payable to Fire Quench (or any substitute
vendor other than any substitute vendor employed by or on behalf of Tenant, its
employees, agents or

6



--------------------------------------------------------------------------------



 



contractors) and for any further work to be performed by Fire Quench (or any
substitute vendor other than any substitute vendor employed by or on behalf of
Tenant, its employees, agents or contractors) from and after the date of this
Agreement solely with respect to the Surrender Space or elsewhere in the
Building so as, except as otherwise expressly set forth herein, to make the
Surrender Space (other than the 15th Premises and the Unit C Premises) compliant
with all applicable laws, rules, regulations and codes of any and all
governmental and/or quasi-governmental agencies or entities having jurisdiction
with respect thereto. Tenant represents and warrants to Landlord that as of the
date hereof (i) no money is due and owing from Tenant to Fire Quench for work
performed by Fire Quench on behalf of, or at the request of, Tenant with respect
to the Surrender Space or any other portion(s) of the Original Premises and
(ii) no further work has been contracted for between Tenant and Fire Quench to
be performed from and after the date of this Agreement with respect to the
Surrender Space or any other portion(s) of the Original Premises. The parties
hereto acknowledge and agree that if at any time after the date of this
Agreement Tenant contracts with Fire Quench or any other person or entity to
cure any violation or close out any open application with respect to the
Surrender Space, Tenant shall be responsible for the costs and expenses incurred
in connection therewith. Notwithstanding the foregoing or anything contained in
this Agreement to the contrary, Landlord acknowledges and agrees that Tenant
shall have no obligation to cure violation #38138045M issued with respect to
freight elevator #F-8 for failure to maintain.

               (c) Nothing contained in this Agreement shall be deemed to extend
the applicable Effective Date or otherwise permit Tenant to hold-over its
occupancy or possession of any portion of either Surrender Space beyond
October 31, 2003 with respect to the First Surrender Space and the Second
Surrender Space and November 30, 2003 with respect to the

7



--------------------------------------------------------------------------------



 



Third Surrender Space.

          3. (a) (i) Subject to the other provisions of this Agreement, on or
before the First Effective Date, the Second Effective Date and the Third
Effective Date, as the case may be, Tenant shall quit and surrender the First
Surrender Space, the Second Surrender Space and the Third Surrender Space,
respectively, broom clean, in good order and condition, ordinary wear and tear
excepted, free of all tenants, subtenants and other occupants and Tenant shall,
as applicable to each relevant portion of the Surrender Space, (i) substantially
perform and complete the items of work described on Exhibit C annexed hereto, at
its expense, as “Tenant’s Work”, (ii) except as otherwise set forth in this
Paragraph 3(a), remove all of Tenant’s trade equipment, trade fixtures and
personal property therefrom, including, without limitation, any signage located
in the elevator lobbies on the fourteenth (14th), fifteenth (15th) and sixteenth
(16th) floors of the Building, (iii) surrender the Surrender Space with all
mechanical, electrical and plumbing fixtures, equipment and systems (hereinafter
collectively referred to as the “Systems”) in working order and condition (other
than the 15th Premises, the Unit C Premises and elevator #F-4) (but, in any
event, only to the extent the preservation of the Systems is not Landlord’s
obligation under the Lease), including, without limitation, the two
(2) perimeter heating units located in the mechanical room of the 16th Premises,
the perimeter heating unit located in the south east corner mechanical room of
the 14th Premises, the four (4) 100 ton air-conditioning, ventilation and
heating units on each of the 14th Premises and the 16th Premises, freight
elevators #F-6 and #F-8, and the equipment located in each of the kitchen(s),
the fitness center and the athletic area(s), (iv) repair any damage (other than
mere cosmetic, immaterial damage) to the Surrender Space resulting from Tenant’s
removal of its equipment therefrom, removal of any of its trade equipment, trade
fixtures and personal property therefrom and any

8



--------------------------------------------------------------------------------



 



signage as set forth in item (ii) above, and (v) in all other respects, except
as otherwise set forth in this Paragraph 3(a) and elsewhere in this Agreement,
surrender each of the First Surrender Space, the Second Surrender Space and the
Third Surrender Space to Landlord in accordance with the applicable provisions
of the Lease, as if the First Effective Date, the Second Effective Date and the
Third Effective Date, as applicable, were the expiration dates thereof with
respect to the First Surrender Space, the Second Surrender Space and the Third
Surrender Space, respectively, subject to Tenant’s obligations under the Lease
as set forth in Paragraph 2 above and this Paragraph 3. As of the later to occur
of the First Effective Date and the First Surrender Date with respect to the
First Surrender Space, the later to occur of the Second Effective Date and the
Second Surrender Date with respect to the Second Surrender Space and the later
to occur of the Third Effective Date and the Third Surrender Date with respect
to the Third Surrender Space, Tenant shall not remove the furniture (hereinafter
referred to as the “FF&E”) existing in each Surrender Space as indicated on
Exhibit B-1 annexed hereto and made a part hereof, as applicable, as of the date
hereof, title to such FF&E is being transferred and conveyed to Associated Press
by Tenant pursuant to that certain agreement dated as of the date hereof
(hereinafter referred to as the “FF&E Agreement”) between Associated Press and
Tenant, a copy of which is annexed hereto as Exhibit B-2, and shall leave the
FF&E in each Surrender Space in the condition same are in as of the date hereof,
reasonable wear and tear excepted.

                    (ii) Upon execution of this Agreement by Landlord and
Tenant, Tenant shall pay to Associated Press (as hereinafter defined), on behalf
of Landlord, the sum of $8,374,840.39 (hereinafter referred to as the
“Associated Press Construction Reimbursement”) on account of the Associated
Press’ work to the Surrender Space (hereinafter referred to as the “AP Work”) in
accordance with the terms of the Associated Press Lease,

9



--------------------------------------------------------------------------------



 



including architect’s fees, engineering fees, space planning fees and filing
fees and expenses and other typical “soft costs” in respect of the AP Work.
Additionally, together with its execution and delivery of this Agreement, Tenant
shall pay to Landlord the sum of $38,703.14, representing the costs to be
incurred by Landlord to replace the louvers that Tenant was otherwise obligated
to remove pursuant to item (c)(i) of the First Surrender Space and Second
Surrender Space Work as set forth on Exhibit A and such payment shall be in lieu
of Tenant performing such work.

                    (iii) With respect to the Unit C Premises (as such term is
defined in the Second Amendment), after Tenant has completed the removal and/or
abatement of Hazardous Materials (as such term is defined in the Second
Amendment), Tenant shall send to Landlord a copy of receipted invoices therefor
accompanied by four (4) original ACP-5 certificates and other supporting
environmental reports required by all laws, rules and regulations of any
governmental agency, Building Department (as such term is defined in the Second
Amendment), and/or any other entity having jurisdiction with respect thereto
evidencing that such Hazardous Materials have been removed and/or abated. Tenant
further agrees to provide to Landlord upon completion of the removal and/or
abatement of Hazardous Materials for the 15th Premises four (4) original ACP-5
certificates and other supporting environmental reports required by all laws,
rules and regulations of any governmental agency, Building Department and/or any
other entity having jurisdiction with respect thereto evidencing that such
Hazardous Materials have been removed and/or abated. Landlord shall cooperate
with Tenant, at Tenant’s expense, in obtaining such evidence by promptly
executing any documents in connection therewith required to be executed by
Landlord. In the event the costs to remove or abate Hazardous Materials in the
Unit C Premises is less than $32,614.00, Tenant, within thirty (30)

10



--------------------------------------------------------------------------------



 



days after delivery of notice by Landlord shall pay to Landlord the difference
between $32,614.00, and the actual cost to Tenant for such removal or abatement.

                    (iv) (A) The obligations of Tenant with respect to the
surrender of the Surrender Space (including, without limitation, the substantial
performance of Tenant’s Work and Tenant’s obligations set forth in subparagraphs
(ii) and (iii) above) as set forth in this Paragraph 3(a), (B) the covenants,
warranties and representations set forth in Paragraph 4(a), (C) the obligations
contained in the last sentence of Paragraph 7, and (D) the obligations contained
in Paragraph 9 are hereinafter collectively referred to as the “Delivery
Conditions.”

               (b) Tenant hereby agrees that Landlord shall not have any
accountability with respect to the FF&E and Tenant agrees to indemnify, defend
and hold Landlord harmless for all Damages which may be imposed upon, incurred
or paid by or asserted against Landlord, or for which Landlord may become, or
is, liable with respect to the FF&E for any period prior to the (i) later to
occur of the First Effective Date and the First Surrender Date with respect to
the First Surrender Space, (ii) later to occur of the Second Effective Date and
the Second Surrender Date with respect to the Second Surrender Space and (iii)
later to occur of the Third Effective Date and the Third Surrender Date with
respect to the Third Surrender Space, except for any Damages resulting from
Landlord’s gross negligence or willful misconduct. No part of the Termination
Fee (as defined in Paragraph 10 hereof) is in respect of, or is being allocated
to, the FF&E, and Tenant shall cooperate with Landlord in substantiating the
same. If prior to the later to occur of (x) the First Effective Date and the
First Surrender Date with respect to the First Surrender Space, (y) the Second
Effective Date and the Second Surrender Date with respect to the Second
Surrender Space and (z) the Third Effective Date and the Third Surrender Date
with respect to the Third Surrender Space any of the items constituting the FF&E
have been

11



--------------------------------------------------------------------------------



 



removed from the First Surrender Space, the Second Surrender Space or the Third
Surrender Space, as applicable, or there occurs damage to the FF&E causing the
same not to be in its present condition as of the date hereof, reasonable wear
and tear excepted, then Tenant shall promptly make such repairs to the FF&E
and/or return any items of the FF&E to the First Surrender Space, the Second
Surrender Space or the Third Surrender Space, as applicable, and such
obligation(s) shall survive the later to occur of (x) the First Effective Date
and the First Surrender Date with respect to the First Surrender Space, (y) the
Second Effective Date and the Second Surrender Date with respect to the Second
Surrender Space and (z) the Third Effective Date and the Third Surrender Date
with respect to the Third Surrender Space, as applicable. During the period
commencing on the date hereof through the later to occur of (i) the First
Effective Date and the First Surrender Date with respect to the First Surrender
Space, (ii) the Second Effective Date and the Second Surrender Date with respect
to the Second Surrender Space and (iii) the Third Effective Date and the Third
Surrender Date with respect to the Third Surrender Space, Tenant shall use the
FF&E and the Systems as applicable to the First Surrender Space, the Second
Surrender Space or the Third Surrender Space, as the case may be, solely for the
conduct of its business and in a careful and proper manner. On or before the
First Surrender Date as to the First Surrender Space, the Second Surrender Date
as to the Second Surrender Space and the Third Surrender Date as to the Third
Surrender Space, Tenant shall deliver to Associated Press any warranties in its
possession in effect for the FF&E and a copy of same to Landlord. Upon
reasonable advance notice at any time prior to (i) the First Effective Date or
the First Surrender Date, if later, with respect to the First Surrender Space,
(ii) the Second Effective Date or the Second Surrender Date, if later, with
respect to the Second Surrender Space and (iii) the Third Effective Date or the
Third Surrender Date, if later, with respect to the Third Surrender

12



--------------------------------------------------------------------------------



 



Space, Landlord and Associated Press shall have the right to enter upon the
applicable Surrender Space (in accordance with the terms of the Lease) to
inspect the FF&E and the Systems. Tenant shall not hereinafter take any action
which will result in any liens or encumbrances on the FF&E. Tenant represents
that it is the sole owner of the FF&E and has good title to the same and, as of
the First Surrender Date, there will be no liens or encumbrances on the FF&E and
none of the same will be subject to any conditional sale, lease, judgment or
financing arrangement.

               (c) Tenant’s Work shall be performed in accordance with all
applicable provisions of the Lease, including, without limitation, Articles 3
and 45 thereof, as if a “change” or a “Tenant’s Change” (as such terms are
defined in Article 45 of the Lease). If Landlord unreasonably delays in
responding to Tenant’s submission of any plans required to be submitted in
connection with Tenant’s performance of Tenant’s Work in the First Surrender
Space, the Second Surrender Space and/or the Third Surrender Space, then the
respective Effective Date and the respective dates for any penalties set forth
in subparagraph 5(a)(ii) hereof shall be postponed by one (1) day for each day
beyond the expiration of the time period required for Landlord to respond to any
Tenant’s plans set forth in the Lease that Landlord has failed to respond to
such Tenant’s plans, provided that Tenant has given Landlord written notice that
by reason of Landlord’s unreasonable delay in responding to Tenant’s submission
of any plans required to be submitted by Tenant, Tenant was delayed in
performing Tenant’s Work to the First Surrender Space, the Second Surrender
Space and/or the Third Surrender Space, as the case may be. For the purposes of
this Agreement only, references to “ten (10) business days” in subsections
45(a)(v) and (vii) of the Lease shall be deemed to be references to five
(5) business days”.

               (d) Tenant shall send to Landlord, Landlord’s attorneys,
Associated

13



--------------------------------------------------------------------------------



 



Press and Associated Press’ attorneys a notice (hereinafter referred to as the
“Completion Notice”) specifying the date(s) (hereinafter referred to as the
“Substantial Completion Date(s)”) on which Tenant’s Work with respect to the
First Surrender Space, the Second Surrender Space and the Third Surrender Space,
as applicable, is substantially complete and the other Delivery Conditions
applicable to such portions of each Surrender Space are satisfied (it being
agreed that the Completion Notice may be sent by telecopier (with written
confirmation of delivery) to Landlord, Landlord’s attorneys, Associated Press
and Associated Press’ attorneys at the addresses and telecopier numbers provided
in Paragraph 15 below). For purposes hereof, Tenant’s Work shall be deemed
substantially complete notwithstanding the fact that minor or insubstantial
details of construction, mechanical adjustment or decoration remain to be
performed, the noncompletion of which does not materially interfere with
Associated Press’ use of the office space portions of the First Surrender Space,
the Second Surrender Space and the Third Surrender Space, as applicable, and
does not result in Landlord being liable to Associated Press for any Delay
Payment (as hereinafter defined) as set forth in the Associated Press Lease (in
the form executed as of the date hereof). The respective Substantial Completion
Date set forth in the respective Completion Notice shall be conclusive and
binding upon Landlord as to the First Surrender Space, the Second Surrender
Space and the Third Surrender Space, as applicable, unless, solely by giving
Tenant notice (hereinafter referred to as the “Dispute Notice”) within five
(5) business days after the later of (i) the date on which Tenant gives a
Completion Notice to Landlord for each of the First Surrender Space, the Second
Surrender Space and the Third Surrender Space, as applicable, and (ii) the
Substantial Completion Dates set forth in such Completion Notices, Landlord
disputes the fact that on or before the Substantial Completion Date(s) set forth
in the Completion Notice(s) the Substantial Completion Date(s)

14



--------------------------------------------------------------------------------



 



actually occurred as to the First Surrender Space, the Second Surrender Space
and the Third Surrender Space, as applicable, which Dispute Notice shall provide
the particular items of Tenant’s Work (in as much detail as reasonably possible)
that are not substantially complete and which Delivery Conditions have not been
satisfied. The notice sent by Tenant shall not be effective as a Completion
Notice unless it notifies Landlord and Associated Press that if Landlord does
not send the Dispute Notice within such five (5) business day period, the
Substantial Completion Date set forth in the respective Completion Notice shall
be conclusive and binding upon Landlord. If any items of Tenant’s Work are not
disputed in said Dispute Notice, such non-disputed items shall be deemed
substantially completed. Pending the resolution of a dispute over any of the
Substantial Completion Date(s), for all purposes under this Agreement, the
Substantial Completion Date(s) shall be deemed to be the date(s) set forth in
the Completion Notice(s). If Landlord, Tenant and Associated Press cannot
resolve such dispute within ten (10) days after Landlord sends the Dispute
Notice to Tenant, such dispute shall be resolved among Landlord, Tenant and
Associated Press by arbitration in accordance with the provisions contained in
Article 34 of the Associated Press Lease, a copy of such Article is annexed
hereto as Exhibit E and made a part hereof. If the dispute (whether by agreement
or arbitration) is resolved in Landlord’s favor, then the Substantial Completion
Date(s) shall be as determined by such agreement or arbitration and any payments
based on the occurrence of the Substantial Completion Date(s) made by Tenant
under this Agreement, including any Delay Payments, shall be adjusted
accordingly, and any amounts due Landlord shall promptly be paid by Tenant to
Landlord. If such dispute shall be resolved by arbitration, and it is determined
that on or before the Substantial Completion Date(s) set forth in the Completion
Notice(s), the Substantial Completion Date(s) did not actually occur, then the
arbitration shall also determine

15



--------------------------------------------------------------------------------



 



whether the Substantial Completion Date(s) nevertheless occurred after the date
set forth in the Completion Notice(s). If the arbitration determines that the
Substantial Completion Date in question did, in fact occur, then the date
thereof so determined shall be the Substantial Completion Date as to the First
Surrender Space, the Second Surrender Space or the Third Surrender Space, as the
case may be, without any requirement that Landlord be given another Completion
Notice. If Tenant agrees with all or any portion of Landlord’s Dispute Notice,
Tenant shall provide Landlord with an additional notice advising Landlord that
such initially incomplete portions of Tenant’s Work are substantially completed
and Landlord shall have three (3) business days to dispute said substantial
completion, otherwise same shall be deemed substantially completed.

               (e) If on or before the Outside Date (as such term is hereinafter
defined), Tenant’s Work with respect only to the 15th Premises and/or the Unit C
Premises is not substantially complete and Tenant is not then diligently
prosecuting such Tenant’s Work to substantial completion, then Tenant
acknowledges and agrees that Associated Press shall have the right to complete
the items of Tenant’s Work with respect only to the 15th Premises and/or the
Unit C Premises that had not been completed prior to the Outside Date, by
Landlord notifying Tenant, at least five (5) days prior to Associated Press
commencing such Tenant’s Work, of Associated Press’ intention to so complete
such Tenant’s Work (such notice being herein referred to as a “Self-Help
Notice”). If Landlord so notifies Tenant and thereafter Associated Press
performs such Tenant’s Work, Tenant shall pay to Landlord (hereinafter referred
to as the “Tenant’s Work Reimbursement Cost”), to the extent reasonably paid by
Associated Press, the out-of-pocket costs of performing such Tenant’s Work
within fifteen (15) days after Landlord’s demand therefor, which demand
(hereinafter referred to as the “Tenant’s

16



--------------------------------------------------------------------------------



 



Work Reimbursement Notice”) shall describe, in reasonable detail, the items
which comprise the Tenant’s Work Reimbursement Cost, and shall be accompanied by
receipted bills, invoices and such other information or documents reasonably
required by Tenant to verify the Tenant’s Work Reimbursement Cost.

               (f) Within the fifteen (15) day period commencing on the later of
(i) the date on which Landlord delivers to Tenant the Tenant’s Work
Reimbursement Notice, and (ii) the date on which Landlord delivers to Tenant the
bills, invoices, receipts and other information or documentation reasonably
required by Tenant as hereinbefore provided, Tenant may dispute the correctness
of the Tenant’s Work Reimbursement Cost set forth therein, specifying (to the
extent known to Tenant) the particular respects in which such Tenant’s Work
Reimbursement Notice is incorrect. If Landlord and Tenant fail to settle such
dispute within thirty (30) days after Tenant notifies Landlord of such dispute,
such dispute shall be determined by arbitration in accordance with subsection
(I)(2) of Article Fourth of the Second Amendment. Pending the resolution of such
dispute by agreement between Landlord and Tenant or by arbitration as aforesaid,
Tenant shall not be obligated to pay to Landlord any portion of the Tenant’s
Work Reimbursement Cost that Tenant has reasonably and in good faith disputed.
If as a result of such arbitration or agreement it is determined that the
portion of the Tenant’s Work Reimbursement Cost paid by Tenant is less than the
amount owed by Tenant, then the underpayment (plus the interest thereon
described in subsection (e) above), shall be paid to Landlord within twenty
(20) days after the arbitration decision is rendered and received by Landlord or
the dispute is resolved by agreement. If as a result of such arbitration or such
agreement it is determined that the portion of the Tenant’s Work Reimbursement
Cost paid by Tenant is more than the amount owed by Tenant, then the overpayment
(including interest

17



--------------------------------------------------------------------------------



 



thereon as described in subparagraph (e) above) to the extent paid by Tenant
shall be refunded by Landlord to Tenant within twenty (20) days after the
arbitration decision is rendered and received by Landlord or resolved by such
agreement.

               (g) If all of Tenant’s Work with respect to the 15th Premises and
the Unit C Premises is not substantially complete by the Outside Date and
Landlord gives Tenant the Self-Help Notice, the applicable Delay Payment(s)
shall continue in accordance with, and subject to, subparagraph 5(a)(ii) and
shall end as to the 15th Premises and/or the Unit C Premises, as the case may
be, on the date that Associated Press substantially completes Tenant’s Work with
respect to such area of the Surrender Space, except that regardless of whether
the item(s) of Tenant’s Work in question with respect to the 15th Premises and
the Unit C Premises have been substantially completed by Associated Press by the
date that is sixty (60) days after the date on which Landlord has given the
Self-Help Notice to Tenant, all Delay Payments with respect to the 15th Premises
and the Unit C Premises which have not theretofore ended shall end on the date
that is sixty (60) days after the date on which Landlord has given the Self-Help
Notice to Tenant.

               (h) For the purposes of this Agreement, the term “Outside Date”
means February 1, 2004, except that for each day after June 18, 2003 that this
Agreement has not been fully executed and delivered (including the delivery of
all payments required by Tenant hereunder) to Landlord and Tenant the Outside
Date shall be extended by one (1) day for each day after June 18, 2003 that this
Agreement has not been fully executed and delivered, along with the delivery of
the requisite payments required by Tenant hereunder.

          4. (a) Tenant hereby covenants, represents and warrants to Landlord
that: (i) Tenant has not committed, permitted or suffered any act or deed
whereby the Surrender Space (or any portion(s) thereof), or the security
deposited under the Lease, if any, have been, or may

18



--------------------------------------------------------------------------------



 



be, pledged, hypothecated, encumbered, assigned, conveyed or otherwise
transferred other than in accordance with Section 56N of the Lease and other
than a certain license with respect to a portion of the Third Surrender Space
pursuant to a License Agreement (hereinafter referred to as the “License
Agreement”) with Saint Vincents Catholic Medical Centers of New York
(hereinafter referred to as “Saint Vincents”), (ii) Tenant has not sublet,
underlet or otherwise transferred, in any manner whatsoever, any present or
future possession, use or occupancy right in or to all or any portions of the
Surrender Space other than in accordance with Section 56N of the Lease and other
than in accordance with the License Agreement, (iii) as of each Surrender Date
with respect to the applicable Surrender Space, such Surrender Space shall be
free of all tenants, subtenants and other occupants and all leases and
subleases, and there shall be no other persons or entities, or who or which may
claim, any rights of possession, occupancy or use of the applicable Surrender
Space or any portions thereof, (iv) Tenant shall not commit, permit or suffer
any such act or deed referred to in clause “(i)” above, and shall not so further
sublet, underlet or otherwise transfer any such present or future possession,
use or occupancy right, (v) freight elevator #F-6 is, and will be on the First
Surrender Date, in working order and condition, (vi) freight elevator #F-8 is,
and will be on the Second Surrender Date, in working order and condition,
(vii) loading bay # 22 will, on the First Surrender Date, be in broom clean
condition, (viii) loading bay # 21 will, on the Second Surrender Date, be in
broom clean condition, (ix) elevator #F-4 will, on the Third Surrender Date, be
in its present as-is condition as of the date of this Agreement, (x) the
kitchen(s) in the Surrender Space is/are currently being used, or has/have been
used in the past, for food cooking and preparation; the fitness center in the
Surrender Space is currently being used, or has been used in the past, for the
use of fitness and exercise equipment and workout rooms; the athletic area in
the Surrender Space is currently being used, or has been

19



--------------------------------------------------------------------------------



 



used in the past, as a basketball court, volleyball court and/or for other
athletic facilities; the terrace area on the Surrender Space is currently being
used, or has been used in the past, for the placement of, and sitting on, chairs
for eating, reading, lounging, meetings and social gatherings; and the mezzanine
on the 16th Premises is currently being used for office purposes, (xi) the
kitchen(s) in the Surrender Space and the equipment contained therein is/are,
and will be on the First Surrender Date for the First Surrender Space, the
Second Surrender Date for the Second Surrender Space and the Third Surrender
Date with respect to the Third Surrender Space, in compliance with all
applicable laws and/or requirements of public authorities that are applicable to
the use of the kitchen(s) and such equipment as a kitchen for food cooking and
preparation, (xii) Tenant has not cut the slab between the 15th Premises and the
16th Premises as provided in Section (c)(3) of Article 12th of the Second
Amendment, (xiii) Tenant has no actual knowledge (without independent inquiry)
of any odor problem with respect to the fitness center, the kitchen or the
athletic area as of the date of this Agreement, and (xiv) Tenant has no actual
knowledge (without independent inquiry) of any water leakage problem that has
not been corrected with respect to the floors of the fitness center as of the
date of this Agreement.

               (b) Tenant shall terminate any sublease or other agreement
entered into between Tenant and the New York City Industrial Development Agency
(hereinafter referred to as the “NYCIDA”) with respect to the Surrender Space
and/or Tenant’s improvements to the Surrender Space and any sub-sublease or
other agreement entered into between the NYCIDA and Tenant with respect to the
Surrender Space and/or such Tenant’s improvements to the Surrender Space, the
effective date of such termination shall be on or before the day immediately
preceding (x) the First Surrender Date as to the First Surrender Space, (y) the
Second Surrender Date as to the Second Surrender Space and (z) the Third
Surrender Date as

20



--------------------------------------------------------------------------------



 



to the Third Surrender Space. On or prior to (x) the First Surrender Date as to
the First Surrender Space, (y) the Second Surrender Date as to the Second
Surrender Space and (z) the Third Surrender Date as to the Third Surrender
Space, Tenant shall deliver to Landlord fully executed copies of such
termination letters or agreements or other evidence reasonably acceptable to
Landlord that the applicable portion of the Surrender Space and/or such Tenants
improvements are no longer subject to any such sublease, sub-sublease or other
agreement.

               (c) (i) For purposes of this Agreement, a “Landlord Violation”
shall mean a violation of applicable law and/or requirement of public authority,
the compliance with which is the express obligation of Landlord that (A) has
been noted or issued on, before or after the date of this Agreement, (B) was not
caused by the act or omission of any tenant of the Building, and (C)(i) actually
delays or prevents Associated Press from obtaining any alteration permits
required by the applicable governmental authority, and such delay or prevention
actually delays or prevents (x) the performance of any change that Associated
Press is permitted to make in accordance with, and subject to, the applicable
provisions of the Associated Press Lease, or (y) the lawful occupancy of any
portion of the Surrender Space (in accordance with, and subject to, the
applicable provisions of the Associated Press Lease) upon completion of any AP
Work that Associated Press is permitted to make in accordance with, and subject
to, the applicable provisions of the Associated Press Lease (it being understood
that the imposition by any governmental authority of conditions requiring the
cure of any Landlord’s Violation as a condition precedent to obtaining any such
alteration permits which shall so delay Associated Press from obtaining any
alteration permits shall be deemed such a delay or prevention of Associated
Press from obtaining the alteration permit(s) in question), or (D) actually
delays or prevents Associated Press from obtaining any use permits required by
the applicable

21



--------------------------------------------------------------------------------



 



governmental authority, and such delay or prevention actually delays or prevents
the lawful occupancy of the applicable portion of the Surrender Space for the
corresponding use in accordance with, and subject to, the applicable provisions
of the Associated Press Lease.

                    (ii) Notwithstanding anything contained in this Agreement to
the contrary, if the delay or prevention is of the performance of any AP Work to
the Surrender Space (other than the athletic area and the terrace area) that
Associated Press is permitted or required to make in accordance with, and
subject to, the applicable provisions of the Associated Press Lease, or of the
lawful occupancy of any portion of the Surrender Space (other than the athletic
area or the terrace area) (in accordance with, and subject to, the applicable
provisions of the Associated Press Lease) upon completion of the AP Work that
Associated Press is permitted or required to make in accordance with, and
subject to, the applicable provisions of the Associated Press Lease, and
provided such Landlord’s Violation resulted from any act or omission of Tenant,
then Tenant shall pay Landlord an amount equal to the Violation Credit Amount
(as such term is herein defined). For the purposes of this Paragraph, a
“Violation Credit Amount” means the number of rentable square feet of the
Surrender Space (other than the athletic area or the terrace area or any other
area not included as “rentable square feet” under the Associated Press Lease)
that Associated Press is, or will be, delayed or prevented from initially
lawfully occupying as a result of a delay or prevention in the performance of
any AP Work that Associated Press is permitted or required to make in accordance
with, and subject to, the applicable provisions of the Associated Press Lease,
multiplied by $.08, for each day of the period after the tenth (10th) day after
Landlord’s receipt of the Violations Notice that Associated Press is delayed or
prevented from performing the Associated Press Work in question, or in so
lawfully occupying the portions of the Surrender Space in question, in either
case, solely as a

22



--------------------------------------------------------------------------------



 



result of a Landlord Violation caused by the act or omission of Tenant.
Notwithstanding anything contained in Paragraph 5(c) of this Agreement to the
contrary, Tenant shall have no obligation to pay any Violation Credit Amount
with respect to any portion of the Surrender Space that Associated Press is
actually performing the AP Work or is actually occupying for business purposes.

          5. (a) (i) In the event that all the Delivery Conditions are not
satisfied with respect to each of the First Surrender Space, the Second
Surrender Space and the Third Surrender Space to Landlord in the manner set
forth in Paragraphs 3 and 4 above on or before the applicable Effective Date,
the parties hereby agree that Tenant’s occupancy of such Surrender Space(s)
after the expiration of the applicable Effective Date shall be under a holdover
occupancy arrangement commencing on the first day after such applicable
Effective Date, which arrangement shall be upon all of the terms set forth in
the Lease, including, without limitation, the payment of fixed rent and
additional rent through the (A) First Surrender Date with respect to the First
Surrender Space, (B) Second Surrender Date with respect to the Second Surrender
Space and (C) Third Surrender Date with respect to the Third Surrender Space
(without regard to Article 50 thereof).

                    (ii) Landlord and Tenant acknowledge that Associated Press,
Inc. (hereinafter referred to as “Associated Press”) has entered into a lease
(hereinafter referred to as the “Associated Press Lease”) with Landlord covering
the Surrender Space. Pursuant to the terms of the Associated Press Lease,
(A) Landlord is obligated to deliver possession of the First Surrender Space to
Associated Press on November 1, 2003, the Second Surrender Space to Associated
Press on November 1, 2003 and the Third Surrender Space to Associated Press on
December 1, 2003, and (B) if Landlord fails to deliver possession of (1) each of
the First

23



--------------------------------------------------------------------------------



 



Surrender Space and the Second Surrender Space to Associated Press by
December 1, 2003, Associated Press is entitled to a credit of fixed rent in the
amount (x) (hereinafter referred to as the “First Surrender Space Delay
Payment”) of $11,967.34 multiplied by the number of days during the period
(hereinafter referred to as the “First Surrender Space Abatement Period”)
commencing on December 1, 2003 and ending on the date next preceding the date on
which Tenant surrenders possession of the First Surrender Space in the manner
required by this Agreement, except that for each day after January 1, 2004 that
Tenant has failed to surrender possession of the First Surrender Space, such
$11,967.34 shall be increased to $15,956.45, and, in addition to Tenant’s
obligation to continue to pay the fixed rent as set forth in subparagraph 2(a)
of this Agreement, Tenant shall be obligated to pay Landlord the First Surrender
Space Delay Payment, and (y) (hereinafter referred to as the “Second Surrender
Space Delay Payment”) of $8,403.99 multiplied by the number of days during the
period (hereinafter referred to as the “Second Surrender Space Abatement
Period”) commencing on December 1, 2003 and ending on the date next preceding
the date on which Tenant surrenders possession of the Second Surrender Space in
the manner required by this Agreement, except that for each day after January 1,
2004 that Tenant has failed to surrender possession of the Second Surrender
Space, such $8,403.99 shall be increased to $11,205.31. The First Surrender
Space Delay Payment and the First Surrender Space Abatement Period, and the
Second Surrender Space Delay Payment and the Second Surrender Space Abatement
Period shall all end on January 31, 2004. Notwithstanding the foregoing, if by
January 31, 2004 Tenant has failed to surrender possession of the First
Surrender Space, the Second Surrender Space or the Third Surrender Space in the
condition required by this Agreement, then, in the case where Tenant has failed
to surrender possession of only the First Surrender Space, the Second Surrender
Space or the Third Surrender

24



--------------------------------------------------------------------------------



 



Space in the condition required by this Agreement, then Tenant shall be
obligated to pay Landlord a Delay Payment in an amount equal to $43,118.21 per
day for each day from and after February 1, 2004 that Tenant has failed to
surrender possession of only the First Surrender Space, the Second Surrender
Space or the Third Surrender Space; and in the case where Tenant has failed to
surrender possession of only the First Surrender Space and the Second Surrender
Space in the condition required by this Agreement, then Tenant shall be
obligated to pay Landlord a Delay Payment in an amount equal to $59,074.66 per
day for each day from and after February 1, 2004 that Tenant has failed to
surrender possession of only the First Surrender Space and the Second Surrender
Space; in the case where Tenant has failed to surrender possession of only the
First Surrender Space and the Third Surrender Space in the condition required by
this Agreement, then Tenant shall be obligated to pay Landlord a Delay Payment
in the amount of $59,074.66 per day for each day from and after February 1, 2004
that Tenant has failed to surrender possession of the First Surrender Space and
the Third Surrender Space; in the case where Tenant has failed to surrender
possession of only the Second Surrender Space and the Third Surrender Space in
the manner required by this Agreement, then Tenant shall be obligated to pay
Landlord a Delay Payment in an amount equal to $54,323.25 per day for each day
from and after February 1, 2004 that Tenant has failed to surrender possession
of only the Second Surrender Space and the Third Surrender Space; and in the
case where Tenant has failed to surrender possession of the First Surrender
Space, the Second Surrender Space and the Third Surrender Space in the condition
required by this Agreement, then Tenant shall be obligated to pay Landlord a
Delay Payment in an amount equal to $70,279.97 per day for each day from and
after February 1, 2004 that Tenant has failed to surrender possession of the
First Surrender Space, the Second Surrender Space and the Third Surrender Space.
The First Surrender Space

25



--------------------------------------------------------------------------------



 



Delay Payment, the Second Surrender Space Delay Payment and the Third Surrender
Space Delay Payment are sometimes herein collectively referred to as the “Delay
Payment”.

                    (iii) Notwithstanding the foregoing, (A) the First Surrender
Space Abatement Period shall be reduced by the number of days that the First
Surrender Space shall not be delivered to Landlord in the manner required by
this Agreement as a result of any of the events or conditions described in
Articles 9 and 10 of the Lease or by the damage, destruction or condemnation of
all or a portion of the building to which DoubleClick is moving from the
Building, (B) the Second Surrender Space Abatement Period shall be reduced by
the number of days that the Second Surrender Space shall not be delivered to
Landlord in the manner required by this Agreement as a result of any of the
events or conditions described in Articles 9 and 10 of the Lease or by the
damage, destruction or condemnation of all or a portion of the building to which
DoubleClick is moving from the Building and (C) the Third Surrender Space
Abatement Period shall be reduced by the number of days that the Third Surrender
Space shall not be delivered to Landlord in the manner required by this
Agreement as a result of any of the events or conditions described in Article 9
and 10 of the Lease or by damage or destruction or condemnation of all or a
portion of the building to which Tenant is moving from the Building, and any
other abatement periods described in subparagraph 5(a)(ii) shall be reduced by
the number of days that the First Surrender Space, the Second Surrender Space
and the Third Surrender Space has not been delivered by Tenant in the condition
required by this Agreement, as a result of any of the events or conditions
described in Article 9 and 10 of the Lease or by damage, destruction or
condemnation of all or a portion of the building to which Tenant is moving from
the Building. In addition to Tenant’s obligation to continue to pay the fixed
rent as set forth in subparagraph 2(a) of this Agreement, Tenant shall be
obligated to pay Landlord the

26



--------------------------------------------------------------------------------



 



Third Surrender Space Delay Payment, but Tenant shall only be liable for so much
of the First Surrender Space Delay Payment, the Second Surrender Space Delay
Payment and/or the Third Surrender Space Delay Payment as is caused by Tenant’s
failure to so deliver the First Surrender Space, the Second Surrender Space
and/or the Third Surrender Space and substantially complete Tenant’s Work (the
payments required to be made by Tenant under subparagraph 5(a)(i) above and this
subparagraph 5(a)(ii) are referred to as the “Holdover Charges”).

                    (iv) Landlord and Tenant acknowledge that Landlord is
holding a letter of credit (hereinafter referred to as the “L/C”) in the amount
of $11,000,000.00, which, pursuant to the terms of the Third Amendment was to be
reduced to $6,000,000.00, and that according to the terms of the L/C, the final
expiration date thereof is January 26, 2010. Landlord and Tenant acknowledge and
agree that effective as of the date of this Agreement, subparagraph 6(f) of the
Third Amendment is deleted in its entirety and accordingly, Tenant shall no
longer be entitled to reduce the amount of the Letter of Credit pursuant to the
terms thereof. In addition to Landlord’s rights under the Lease to draw down
upon the L/C, Tenant acknowledges and agrees that Landlord has the right to draw
down upon the L/C from time to time, or to retain the proceeds thereof (if
Landlord has theretofore drawn down upon the L/C) in accordance with the terms
of the Lease, if Tenant has not delivered the 12th Premises to Landlord in
accordance with the terms of the Third Amendment and if Tenant has not delivered
each Surrender Space to Landlord with the Delivery Conditions satisfied and
Tenant’s Work substantially complete on or before the respective dates set forth
in subparagraph (ii) above, and receive the First Surrender Space Delay Payment,
the Second Surrender Space Delay Payment and/or the Third Surrender Space Delay
Payment, as the case may be. Tenant further acknowledges and agrees that
Landlord shall be entitled to draw down on the L/C in accordance with the terms
thereof in the

27



--------------------------------------------------------------------------------



 



event that the issuing bank of the L/C sends to Landlord or Tenant (and in such
case Tenant shall immediately send a copy of same to Landlord) a notice that it
elects not to renew or extend the L/C and Landlord will hold the proceeds
thereof in accordance with the provisions of the Lease. Tenant agrees to
cooperate with Landlord and execute any document requested by Landlord in
connection with Landlord’s use of the proceeds of the L/C and its presentment of
such L/C to the issuing bank for payment in accordance with the terms of the
Lease and this Agreement. Within thirty (30) days of the satisfaction of
Tenant’s obligations hereunder, Landlord agrees to return to Tenant the L/C, as
same has been modified in accordance with Landlord’s right to draw down on such
L/C, together with any signed instrument required by the issuer of the L/C to
evidence the early termination thereof. Further, if Landlord is then holding
cash proceeds of the L/C in any such reduced amount, such cash proceeds shall be
returned to Tenant within thirty (30) days of the satisfaction of Tenant’s
obligations hereunder. Once Tenant satisfies its obligations set forth in this
Agreement, other than its obligation to pay fixed rent as set forth in the last
sentence of Paragraph 2(a) above, Landlord acknowledges and agrees that the L/C
shall reduce to the amount of $7,936,878.00 and Landlord shall draw down on the
L/C on a monthly basis to pay such fixed rent then due, and from after the date
Landlord commences to draw down on the proceeds of such L/C pursuant to
Paragraph 2(a) above and this subparagraph 5(a)(iv), Tenant shall have no
obligation to restore the L/C to the sum of $7,936,878.00.

               (b) Notwithstanding anything to the contrary contained in this
Agreement, the acceptance of any Holdover Charges paid by Tenant pursuant to
subparagraph 5(a)(i) above shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding at any time after
(i) October 31, 2003 with respect to the First Surrender Space, (ii) October 31,
2003 with respect to the Second Surrender Space and (iii)

28



--------------------------------------------------------------------------------



 



December 31, 2003 with respect to the Third Surrender Space, and the preceding
sentence shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York.

               (c) All damages to Landlord as expressly set forth in this
Agreement by reason of the holding over by Tenant may be the subject of a
separate action and need not be asserted by Landlord in any summary proceedings
against Tenant.

          6. If the Third Amendment is terminated, then all of Tenant’s right,
title and interest in and to the 12th Premises shall be deemed reinstated
retroactive to the effective date set forth in the Third Amendment, Tenant shall
remain in occupancy of the 12th Premises (or have the right to reoccupy the 12th
Premises) pursuant to the terms of the Lease applicable to the 12th Premises and
the Lease shall be deemed further amended or certain of the terms thereof
restated, as the case may be, as follows:

               (a) Sections (A)(2), (A)(3), (B), (C), and (D)(1) of
Article Third of the Second Amendment, Sections (A), (B)(4), (B)(5), (B)(6),
(B)(7), (B)(8), (C), (G), (H), (I)(3), (J), and (K) of Article Fourth of the
Second Amendment, Articles Seventh, Ninth, Twelfth and Fourteenth of the Second
Amendment, and Sections 52(K) and 52(I) of the Lease shall be deemed deleted
from the Lease.

               (b) The term “Tenant’s Proportionate Tax Share” as set forth in
subsection 42(A)(iii) of the Lease with respect to the 12th Premises shall be
7.126%.

               (c) The term “Tenant’s Proportionate Operating Share” as set
forth in subsection 43(A)(6) of the Lease with respect to the Remaining Space
shall be 7.126%.

               (d) Section 56(J)(1) of the Lease is hereby deleted from the
Lease in its entirety and the following shall be inserted in lieu thereof:

29



--------------------------------------------------------------------------------



 





                (1) Landlord shall supply condenser water free of charge during
“regular hours” (7:00 a.m. – 6:00 p.m.) of “business days” (which term is used
herein to mean all days except Saturdays, Sundays and days (hereinafter referred
to as “holidays”) observed by the Federal or New York State government as legal
holidays or the building service employees’ union holidays) throughout the year
and at the rate of $50.00 per hour during “overtime hours” (6:00 p.m. – 7:00
a.m.) for up to 400 tons to serve the 12th Premises. Landlord shall also make
available to Tenant during the term of the lease supplemental condenser water to
serve the 12th Premises for up to thirty (30) tons (i.e., two (2) 15 ton units)
during regular hours and overtime hours free of charge on business days and for
all hours on holidays. With respect to any condenser water required to supply
any air-conditioning which Tenant may be permitted to install in excess of 830
tons, Landlord shall make available to Tenant, and Tenant shall pay for, as
additional rent, such additional condenser water at the rate of $.072 per ton
per hour during regular hours and overtime (or after) hours of business days and
for all hours on holidays.

               (e) The proportionate share set forth in subsection 56(J)(2) of
the Lease with respect to the Remaining Space shall be 7.126%.

               (f) The amount of the L/C shall be reduced to $5,000,000.00.
Landlord agrees to execute an amendment to the L/C or otherwise direct the
Issuer of the L/C, as necessary, to facilitate the reduction of the Letter of
Credit.

          7. Landlord and Tenant agree that the dedicated passenger elevator cab
(hereinafter referred to as the “Dedicated Elevator”) in the high rise elevator
bank servicing the 12th, 14th 15th and 16th floors and the lobby of the Building
for the exclusive use of Tenant and its visitors and invitees pursuant to
Section (a) of Article Twelfth of the Second Amendment was relinquished by
Tenant prior to the date of this Agreement and Tenant represents to Landlord
that no work with respect to the Dedicated Elevator has been performed. To the
extent the sign afforded to Tenant in connection with the Dedicated Elevator
pursuant to Section (b) of Article Twelfth of the Second Amendment has not been
removed as of the date of this Agreement, then, within thirty (30) days of the
Third Surrender Date, Tenant shall remove such sign and repair any damage to the
lobby wall of the Building resulting from such removal.

30



--------------------------------------------------------------------------------



 



          8. Tenant represents and warrants to Landlord that Tenant has not cut
the slab between the 15th Premises and the 16th floor of the Building, as
provided in Section (c)(3) of Article Twelfth of the Second Amendment.

          9. Prior to the Third Surrender Date, Tenant shall, to the extent
previously installed by or on behalf of Tenant and not removed as of the date of
this Agreement, remove the Lobby Name Sign, the Roof Signs and the Outdoor Name
Signs (as set forth in Article Ninth of the Second Amendment) and repair any
damage to any portion(s) of the Building resulting from such removal and Tenant
hereby relinquishes all rights to install any such Lobby Name Sign, Roof Sign
and/or Outdoor Name Sign regardless of whether the Third Amendment is
terminated.

          10. (a) In consideration of Landlord’s agreement to permit the
termination of the Lease with respect to the Surrender Space, Tenant shall pay
to Landlord the sum of $9,835,757.00 (hereinafter referred to as the
“Termination Fee”). Tenant shall deliver to Greenberg Traurig, LLP, together
with its execution and delivery of this Agreement, by wire transfer the
Termination Fee to Landlord in accordance with the wiring instructions set forth
on Exhibit C annexed hereto.

               (b) In further consideration of Landlord agreeing to enter into
this Agreement with Tenant, Tenant agrees to pay to Landlord the sum of
$48,000.00, representing the reimbursement to Landlord for Landlord’s actual
legal fees incurred in connection with the drafting, preparation, negotiation
and execution of this Agreement and any and all other documents in connection
with the same, which includes all out-of-pocket third party costs and expenses
incurred by Landlord in connection therewith.

               (c) In the event the Surrender Date is later than the Effective
Date with respect to any Surrender Space and provided that Tenant is not then in
default beyond the giving

31



--------------------------------------------------------------------------------



 



of notice (if required under the Lease and this Agreement) and the expiration of
all applicable cure periods of its obligation to pay any fixed rent and
additional rent under the Lease, then the Termination Fee shall be adjusted in
accordance with the schedule annexed hereto as Exhibit D and Landlord agrees to
return the difference between the Termination Fee and the adjusted Termination
Fee within thirty (30) days of the later to occur of the Third Effective Date
and the Third Surrender Date.

          11. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and all understandings and
agreements heretofore or simultaneously had between the parties are merged in
and are contained in this Agreement.

          12. Landlord and Tenant each represent and warrant to the other that
it has not relied upon any representation or warranty, express or implied, in
entering into this Agreement, except those which are set forth herein.

          13. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that State.

          14. Landlord and Tenant covenant, warrant and represent that there was
no broker or finder instrumental in consummating this Agreement other than
Cushman & Wakefield, Inc., (hereinafter referred to as “Cushman”), Newmark
Company Real Estate, Inc. (“Newmark”), Colliers ABR, Inc. (“Colliers”) and Jones
Lang LaSalle Americas, Inc. (“JLL”) (Cushman, Newmark, Colliers and JLL are
hereinafter collectively referred to as the “Broker”) and that no conversations
or negotiations were had with any broker or finder other than the Broker.
Landlord and Tenant agree to indemnify and to hold each other harmless from and
against any claims or suits for a brokerage commission or finder’s fee arising
out of any conversations or negotiations had by Tenant or Landlord with respect
to the surrender of the Surrender Space and

32



--------------------------------------------------------------------------------



 



this Agreement with any broker or finder other than the Broker. Tenant agrees to
pay Cushman the sum of $1,063,254.61 as a brokerage commission in connection
with the Associated Press Lease.

          15. (a) All notices, consents and approvals required or permitted to
be given hereunder shall be (unless otherwise expressly provided herein) in
writing and shall be given by registered or certified mail, return receipt
requested, or by nationally recognized overnight courier service providing for
receipted delivery to the addresses set forth on the first page hereof, and if
to Tenant, attention: General Counsel, unless the other party hereto shall be
notified of another address in writing. Copies of all notices to Tenant in
connection with this Agreement shall be sent, in the same manner, to Loeb &
Loeb, LLP, 345 Park Avenue, New York, New York 10154, Attention: Scott I.
Schneider, Esq. All notices, consents, approvals payments and statements shall
be deemed to have been given three (3) days after same is mailed if mailed as
aforesaid or upon receipt or rejection if sent by overnight courier service as
aforesaid.

               (b) Notices to be provided by Tenant pursuant to this Agreement
to Landlord, Landlord’s attorneys, Associated Press, and Associated Press’
attorneys should be sent to the respective parties at the following addresses;



  If to Landlord:



  450 Westside Partners L.L.C.
c/o Max Capital Management Corp.
230 Park Avenue
New York, New York 10169
Attention: Anthony Westreich
Telecopier No.: (212) 949-6413

33



--------------------------------------------------------------------------------



 





  If to Landlord’s attorneys:



  Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Barry E. Shimkin, Esq.
Telecopier No.: (212) 801-6400



  If to Associated Press:



  Associated Press, Inc.
50 Rockefeller Center
New York, New York 10020
Attention: Director – Administrative Services
Telecopier No.: (212) 621-7028



  and



  Associated Press, Inc.
50 Rockefeller Center
New York, New York 10020
Attention: David Tomlin, Esq.
Telecopier No.: (212) 621-5456



  If to Associated Press’ attorneys:



  Davis & Gilbert, LLP
1740 Broadway
New York, New York 10019
Attention: Gerald R. Uram, Esq.
Telecopier No.: (212) 974-7024

          16. This Agreement may not be changed orally, and shall be binding
upon and inure to the benefit of the parties to it, their respective heirs,
successors and, as permitted, their assigns. If any provision of this Agreement,
or its application to any situation, shall be invalid or unenforceable to any
extent, the remainder of this Agreement, or the application thereof to
situations other than that as to which it is invalid or unenforceable, shall not
be affected thereby, and every provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

34



--------------------------------------------------------------------------------



 



          17. Tenant hereby covenants to pay (and comply with all laws in
respect of) any and all federal, state and local taxes which may be due and
otherwise payable with respect to the transactions contemplated by this
Agreement (which taxes shall include, but not be limited to, the New York City
Real Property Transfer Tax and the New York State Real Property Transfer Gains
Tax) and to prepare and file all instruments, applications and other
documentation in connection therewith. Tenant hereby indemnifies Landlord from
any and all liabilities, loss, obligations, damages, penalties, claims, costs
and expenses, including reasonable attorneys’ fees, which Landlord may incur in
the event Tenant fails to pay promptly when due any of such taxes or comply with
any laws in respect thereof.

          18. Except as otherwise expressly provided in this Agreement, the
Lease shall remain and continue unmodified and in full force and effect and in
accordance with its terms with respect to the Remaining Space.

[signatures follow on next page]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  LANDLORD:                   450 WESTSIDE PARTNERS, L.L.C.,    
      a Delaware Limited Liability Company           By: Max/FW Management,
L.L.C.                   By:  Max Capital Management Corp.,
Manager    

          By:   /s/ Anthony Westreich    

--------------------------------------------------------------------------------

    Title: President

                 TENANT:               DOUBLECLICK INC.               By:   /s/
Bruce Dalziel      

--------------------------------------------------------------------------------

        Title: Chief Financial Officer

36



--------------------------------------------------------------------------------



 



EXHIBIT D
Termination Payment Schedule

     If any portion of the Surrender Space is not delivered in accordance with
the scheduled delivery dates, then the Termination Fee shall be
adjusted/recalculated on a per diem basis in accordance with the “Timing
Sensitivity Matrix” (the “Matrix”) that follows; provided, however, that in
calculating such Termination Fee on the Matrix, the work allowance amount of
$4,923,434.00 (that was applicable to the 15th Floor under the Lease) shall be
deducted from each dollar amount on the Matrix. By way of example, if the Third
Surrender Space was delivered by December 1, 2003, and the First Surrender Space
was delivered by November 1, 2003, but the Second Surrender Space was delivered
on February 1, 2004, the adjusted Termination Fee would be $9,639,632.00 (i.e.,
$14,563,066.00 - $4,923,434.00).

37